State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 10, 2016                    521396
________________________________

In the Matter of PATRICIA A.
   WALKER,
                    Respondent.

EXAMONE WORLD WIDE, INC.,                   MEMORANDUM AND ORDER
                    Appellant.

COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   February 11, 2016

Before:   Garry, J.P., Egan Jr., Lynch, Devine and Clark, JJ.

                             __________


      DLA Piper LLP, New York City (Erin Carney D'Angelo of
counsel), for appellant.

      James W. Cooper, Warrensburg, for Patricia A. Walker,
respondent.

                             __________


Clark, J.

      Appeals from two decisions of the Unemployment     Insurance
Appeal Board, filed September 26, 2014, which ruled,     among other
things, that ExamOne World Wide, Inc. was liable for     unemployment
insurance contributions based upon remuneration paid     to claimant
and others similarly situated.

      Claimant, a licensed phlebotomist, worked as a mobile exam
technician for ExamOne World Wide, Inc., which was in the
business of providing a service to its clients, insurance
companies, by retaining examiners to conduct medical tests and
obtain specimens and medical histories from applicants seeking
                              -2-                  521396

insurance coverage. After claimant ceased working for ExamOne
and applied for unemployment insurance benefits, an
Administrative Law Judge determined, following a hearing, that
ExamOne was liable for additional unemployment insurance
contributions based upon remuneration paid to claimant and others
similarly situated. The Unemployment Insurance Appeal Board
upheld the decisions. ExamOne appeals, arguing that claimant and
its other mobile examiners were independent contractors and not
its employees.

      For the reasons set forth in our prior decisions involving
similarly situated mobile examiners employed by ExamOne, the
decisions of the Board are affirmed (see Matter of Scinta
[ExamOne World Wide, Inc.–Commissioner of Labor], 113 AD3d 959
[2014]; see also Matter of Lawlor [ExamOne World Wide, Inc.–
Commissioner of Labor], 130 AD3d 1345 [2015]; Matter of Dickson
[ExamOne World Wide, Inc.–Commissioner of Labor], 130 AD3d 1340
[2015]). Furthermore, the Board also properly held that the
findings of employment applied to other mobile examiners
similarly situated to claimant (see Labor Law § 620 [1] [b];
Matter of Mitchum [Medifleet, Inc.–Commissioner of Labor], 133
AD3d 1156, 1157-1158 [2015]).

     Garry, J.P., Egan Jr., Lynch and Devine, JJ., concur.



     ORDERED that the decisions are affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court